            CASE 0:21-cv-00098-MJD-BRT Doc. 1 Filed 01/12/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Julie Dalton,                                  Civil Case No.:

       Plaintiff,

v.                                                           COMPLAINT

Kwik Trip, Inc.,


       Defendant.



                                     INTRODUCTION

       1.       Plaintiff brings this action against Defendant under Title III of the Americans

with Disabilities Act (the “ADA”), 42 U.S.C. § 12101 et seq. and its implementing

regulations, in connection with Defendant’s failure to offer blind patrons safe, independent,

full and equal access to its point-of-sale transaction services.

       2.       Defendant offers its customers who are checking out the option to use a

point-of-sale (“POS”) terminal to pay for their purchases and an opportunity to receive

cash back at the time of their purchase.

       3.       The “cash-back” feature typically presents itself as an option when a

customer uses a debit card to complete a transaction at a POS terminal. As the customer

inserts their debit card into the POS terminal, a series of prompts will display information

and options to the customer. One option is to receive a specified amount of physical

currency, the total of which is charged to the debit card in addition to the cost of the sale.

An employee will then hand the requested cash to the customer.
            CASE 0:21-cv-00098-MJD-BRT Doc. 1 Filed 01/12/21 Page 2 of 9




       4.      Plaintiff is an individual with a visual disability who, at all times relevant for

purposes of this action, has had a legal disability as defined by the ADA, 42 U.S.C. §

12102(2).

       5.      Plaintiff and other customers with visual disabilities who patronize

Defendant’s stores do not have the option to withdraw cash in the same private and safe

manner that is available to all other customers.

       6.      As explained more fully below, in order for Plaintiff to use the cash-back

feature, Plaintiff must rely on a sighted employee or other third-party to complete the

transaction, subjecting her to the risk of fraud and theft.

       7.      This concern is not hypothetical. The National Federation of the Blind, the

oldest and largest national membership organization of blind persons, has drawn attention

to this significant concern in National Federation of the Blind, Inc. et. al. vs. Wal-Mart

Associates, Inc. (18-CV-03301) (N.D. Maryland, 2018).

       8.      In the National Federation of the Blind Wal-Mart case, Ms. Morales, a blind

customer, was confronted with a POS device with a cash-back feature that required sight

to use, like the Plaintiff was here. In order to complete his cash-back transaction, Ms.

Morales relied on a sighted Walmart employee. Ms. Morales requested that she be provided

$40 in cash-back, but later discovered that the Walmart employee had, unbeknownst to her,

entered an $80 cash-back request, stealing $40 dollars from her.

       9.      Technology exists that allows blind customers to engage in financial

transactions safely and independently. For example, most ATM machines today allow

blind individuals to complete transactions privately and independently by allowing the user



                                               2
         CASE 0:21-cv-00098-MJD-BRT Doc. 1 Filed 01/12/21 Page 3 of 9




to access all information audibly through headphones and to make their selections using a

tactile keypad. Taxi companies also employ accessible point-of-sale devices that allow

blind riders to independently operate backseat payment systems without relying on the

driver or a sighted companion. According to the National Federation of the Blind, Airline

check-in-kiosks also permit full non-visual access, and accessible point-of-sale machines

are also available. These devices utilize “text-to-speech” technology that translates the text

displayed on the screen into audible, synthesized speech and provide tactile controls that

allow blind users to make selections independently.

       10.    Although Defendant has been using POS terminals with cash-back features

after the enactment of the ADA thirty years ago, it has failed to ensure that this new

technology would be accessible to individuals with visual disabilities.

       11.    Plaintiff seeks the following declaratory and injunctive relief: (1) a

declaration that Defendant’s inaccessible POS terminals violate the ADA as described in

this complaint; and, (2) an injunction requiring Defendant to update or replace all such

POS terminals so that they are fully and independently accessible to blind or other vision

impaired individuals.

                             JURISDICTION AND VENUE

       12.    This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 12188.

       13.    Plaintiff’s claims asserted in this complaint arose in this judicial district and

Defendant does substantial business in this judicial district.




                                              3
          CASE 0:21-cv-00098-MJD-BRT Doc. 1 Filed 01/12/21 Page 4 of 9




       14.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that

this is the judicial district in which a substantial part of the events and/or omissions at issue

occurred.

                                          PARTIES

       15.     Plaintiff Julie Dalton is and, at all times relevant hereto, was a resident of

Minnesota. As described above, Plaintiff is blind and is therefore a member of a protected

class under the ADA, 42 U.S.C. § 12102(2) and the regulations implementing the ADA set

forth at 28 CFR §§ 36.101 et seq.

       16.     Defendant Kwik Trip, Inc. (Kwik Trip) is a Corporation a corporation

headquartered in Lacrosse, Wisconsin. Kwik Trip operates a chain of convenience stores

in the Midwest, including many stores in Minnesota.

       17.     Defendant is public accommodation pursuant to 42 U.S.C. §12181(7).

                                FACTUAL ALLEGATIONS

       16.     Plaintiff visited Defendant’s store located at 1112 2nd Ave. NW, in Faribault,

Minnesota (the Faribault Location) in 2020.

       17.     The Faribault Location is within the area that Plaintiff typically travels as

part of Plaintiff’s regular activities.

       18.     During the visit, Plaintiff wished to withdraw cash from Defendant’s POS

terminal by using the widely available cash-back feature.

       19.     However, the cash-back feature of Defendant’s POS terminal, as presently

designed and employed, cannot be operated by individuals with visual disabilities because




                                               4
         CASE 0:21-cv-00098-MJD-BRT Doc. 1 Filed 01/12/21 Page 5 of 9




it displays words and images on a screen which are not announced or otherwise described

through an audio output function.

       20.    Defendant’s POS terminal fails to provide audio output sufficient to indicate

that there is a cash-back feature and related options, even though this information appears

visually on the screen. The POS terminal also fails to announce the amounts of money that

can be selected for cash-back. And the POS terminal also does not announce the amount

of money actually dispensed when a customer uses the cash-back feature, even though this

information also appears visually on the screen.

       21.    Because the POS terminal at Defendant’s store was inaccessible, in that it

did not provide customers with visual disabilities with audible information necessary to

complete a cash-back transaction, Plaintiff and other customers with visual disabilities are

deprived of the freedom to use the POS terminals safely and independently, as all other

customers can.

       22.    The only option for Plaintiff and other customers with visual disabilities to

use the cash-back feature is to ask an employee or other third-party to complete the cash-

back transaction. But, as set forth above, relying on third-party assistance to operate the

POS terminal for cash-back creates an unnecessary risk of theft and breach of privacy.

       23.    Plaintiff is cognizant of and concerned about the risk of theft, as there is no

way Plaintiff can independently discern the actual amount of cash that is dispensed except

for relying on a third-party. As a result, Plaintiff could not and was not able to safely and

independently use Defendant’s POS cash-back feature when she visited Defendants

location described herein.



                                             5
          CASE 0:21-cv-00098-MJD-BRT Doc. 1 Filed 01/12/21 Page 6 of 9




       24.     Defendant’s POS terminal denies Plaintiff and other customers with visual

disabilities the same ability to and convenience of getting cash back safely and privately as

it provides to its other customers who do not have visual disabilities.

       25.     On information and belief, Defendant uses the same inaccessible POS

terminals in all of its stores.

       26.     Defendant could use readily available technology that affords individuals

with visual disabilities functional capabilities to use all available features and provides

audio output of all necessary information.

       27.     As set forth above, this technology is not novel or unique.

       28.     Indeed, Plaintiff is able to regularly use accessible ATMs, and other

accessible self-service technology, independently and without compromising security or

increasing risk of theft.

       29.     Plaintiff seeks the same full and equal access to Defendant’s POS terminals

to be able to complete cash-back transactions independently and securely in the same

manner that Defendant affords to all other customers.

       30.     Absent the relief requested in this matter, Plaintiff and individuals with visual

disabilities like her will continue to be denied full and equal enjoyment of Defendant’s

POS terminals.

                                   CAUSE OF ACTION

                        VIOLATION OF TITLE III OF THE ADA

       31.     The allegations set forth in the previous paragraphs are incorporated by

reference.



                                               6
          CASE 0:21-cv-00098-MJD-BRT Doc. 1 Filed 01/12/21 Page 7 of 9




       32.     Defendant has discriminated, and continues to discriminate, against Plaintiff

by failing to ensure its POS terminals are fully accessible to, and independently usable by,

individuals with visual disabilities.

       33.     Plaintiff has been, and continues to be, denied full and equal access to

Defendant’s POS terminals due to the inaccessible nature of the POS terminals which fail

to provide Plaintiff with all necessary information and functionality to operate and use all

available features and privileges of the POS terminal.

       34.     Defendant’s ongoing failure to provide Plaintiff full and equal enjoyment of

the POS terminals constitutes unlawful discrimination on the basis of a disability in

violation of 42 U.S.C. § 12101 et seq.

       35.     Defendant’s conduct is ongoing and continuous, and Plaintiff has been

harmed by Defendant’s conduct.

       36.     Unless Defendant is restrained from continuing its ongoing and continuous

course of conduct, Defendant will continue to violate the ADA and will continue to inflict

injury upon Plaintiff and others with visual disabilities.

       37.     Given that Defendant has not complied with the ADA’s requirements to

make its facilities fully accessible to, and independently usable by, individuals with visual

disabilities, Plaintiff invokes his statutory rights to declaratory and injunctive relief, as well

as costs and attorneys’ fees.




                                                7
            CASE 0:21-cv-00098-MJD-BRT Doc. 1 Filed 01/12/21 Page 8 of 9




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       a.      A declaratory judgment that Defendant is in violation of the specific

requirements of Title III of the ADA and its implementing regulations described above, as

described above;

       b.      A permanent injunction which directs Defendant to take all steps necessary

to bring all its POS terminals into full compliance with the requirements set forth in the

ADA, so that they are fully accessible to, and independently usable by, individuals with

visual disabilities, and which further directs that the Court shall retain jurisdiction for a

period to be determined after Defendant certifies that all of its POS terminals are fully in

compliance with the relevant requirements of the ADA to ensure that Defendant has

adopted an institutional policy and practice that will in fact cause Defendant to remain in

compliance with the law;

       c.      Payment of costs of suit;

       d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and

28 CFR § 36.505, and nominal damages; and,

       e.      The provision of whatever other relief the Court deems just, equitable and

appropriate.




                                             8
        CASE 0:21-cv-00098-MJD-BRT Doc. 1 Filed 01/12/21 Page 9 of 9




Date: January 12, 2021             Respectfully submitted,

                                   THRONDSET MICHENFELDER, LLC

                                   /s/ Patrick W. Michenfelder
                                   Patrick W. Michenfelder (#024207X)
                                   Chad Throndset (#0261191X)
                                   Cornerstone Building
                                   One Central Avenue West, Suite 101
                                   St. Michael, MN 55376
                                   Tel: (763) 515-6110
                                   Fax: (763) 226-2515
                                   pat@throndsetlaw.com
                                   chad@throndsetlaw.com

                                   CARLSON LYNCH, LLP
                                   R. Bruce Carlson
                                   Elizabeth Pollock-Avery
                                   1133 Penn Avenue, 5th Floor
                                   Pittsburgh PA, 15222
                                   (412) 322-9243 (Tel.)
                                   bcarlson@carlsonlynch.com
                                   eavery@carlsonlynch.com
                                   *Pro Hac Vice Applications Forthcoming

                                   Attorneys for Plaintiff




                                      9
